DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.

Claim Objections
Claim 8 is object to because the preamble recites “An apparatus:”. For purposes of examination, this is interpreted as “An apparatus comprising:”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 includes “select the resample ratio”. However, the resample ratio in parent claim 2 is recited as one of three elements, at least one of which is included in the query. When 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 1, 2, 5-16 and 19-20 are rejected under 35 U.S.C. 101.	
	Claims 8-14 are directed to an apparatus. Any claim whose limitations are either explicitly claimed as being implemented in software, or could be reasonably interpreted as being implemented in software, must be claimed in combination with an appropriate non-transitory medium to establish a statutory category of invention and enable any functionality to be realized in order for the claimed subject matter to be statutory under the provisions of 35 U.S.C. § 101. Paragraph 133 of Applicants' published specification regarding the nature of an apparatus renders the claim non-statutory, since it leaves open the possibility that the claimed apparatus is software per se, which is non-statutory. 
	Claim 1, 2, 5-9, 12-16 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the non-transitory computer readable medium and method of claims 1-7 and 15-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1. As mentioned above, the apparatus of claims 8, 9, 12-14 is claimed as being implemented in software, or could be reasonably interpreted as being implemented in software, which is not an eligible category of subject matter and therefore does not satisfy Step 1. 
Step 2A. In accordance with Step 2A prong one of the 2019 PEG, the limitations reciting the abstract idea are highlighted in italics and the limitations directed to additional elements are highlighted in bold, as set forth in exemplary claim 1: A non-transitory computer readable storage medium comprising instructions which, when executed, cause one or more processors to at least: in response to a query, generate an adjusted sample media fingerprint by applying an adjustment to a sample media fingerprint; compare the adjusted sample media fingerprint to a reference media fingerprint; and in response to the adjusted sample media fingerprint matching the reference media fingerprint, transmit information associated with the reference media fingerprint and the adjustment. Claims 8 and 15 include similar language.
	The limitation of in response to a query, generate an adjusted sample media fingerprint by applying an adjustment to a sample media fingerprint, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. For example, “generate” in the context thinking or singing a portion of a song in an adjusted manner (e.g. faster or slower). In view of the disclosure of paragraphs 3 and 20 of the published specification, a time period of the portion of the song in the mind corresponds to the disclosed “monitoring time interval”; the song in the mind corresponds to the disclosed “monitored media”; and, the portion corresponds to the disclosed “proxy”, “signature”, or “fingerprint” because it is “representative of any aspect(s) of the media signal(s)” and is a “summary of media created by sampling of the media.”
The limitation compare the adjusted sample media fingerprint to a reference media fingerprint, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “compare” in the context of this claim encompasses the user thinking of the sped up/slowed down song portion in the mind in view of another song portion in the mind.
The limitation in response to the adjusted sample media fingerprint matching the reference media fingerprint, transmit information associated with the reference media fingerprint and the adjustment, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, in the context of this claim, this limitation encompasses the user thinking of information if the sped up/slowed down song portion in the mind sounds like another song portion in the mind.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a non-transitory computer readable medium and processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 32-41 and 183-200 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry 
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed a non-transitory computer readable medium and processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 32-41 and 183-200 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than 
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	Dependent claims 2, 5-7, 9, 12-14, 16 and 19-20 have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-9, 12-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodhead et al., Pub. No.: US 20160132600 A1, hereinafter Woodhead.

As per claim 1, Woodhead discloses A non-transitory computer readable storage medium comprising instructions which, when executed, cause one or more processors to at least: 
in response to a query (see paragraphs 24, 31, 45, 114, 115-123 wherein a client query includes information concerning content, signatures, fingerprints and time/stream positions, pitch shifts, time offsets (i.e. time shift values), speed (i.e. resampling) ratios thereof), generate an adjusted sample media fingerprint by applying an adjustment to a sample media fingerprint (paragraph 45 discloses applying a linear equation as one example of the claimed adjusting by applying an adjustment; 
compare the adjusted sample media fingerprint to a reference media fingerprint (see above-cited paragraphs including at least paragraphs 24, 38, 40, 44, 45, 71, 105, 109, 115-120, 124); and 
in response to the adjusted sample media fingerprint matching the reference media fingerprint, transmit information associated with the reference media fingerprint and the adjustment (see above-cited paragraphs). 

As per claim 2, Woodhead discloses The non-transitory computer readable storage medium of claim 1, wherein the query includes at least one of (1) a pitch shift value, (2) a time shift value, or (3) a resample ratio (see paragraphs 24, 31, 45, 114, 115-123 wherein a client query includes information concerning content, signatures, fingerprints and time/stream positions, pitch shifts, time offsets (i.e. time shift values), speed (i.e. resampling) ratios thereof), the pitch shift value, the time shift value, and the resample ratio corresponding to a suspected alteration to an audio signal associated with the sample media fingerprint (paragraphs 48, 50, 83, 121-123 wherein interferences and distortions are alterations). 

As per claim 5, Woodhead discloses The non-transitory computer readable storage medium of claim 2, wherein the instructions,  (paragraphs 50, 114-124 disclose multiple examples of adjusting fingerprints to create “adjusted” fingerprints/fingerprint objects including by means of observing pitch shift); generate a second adjusted sample media fingerprint by applying the time shift value to the sample media fingerprint (paragraphs 50, 114-124 disclose multiple examples of adjusting fingerprints to create “adjusted” fingerprints/fingerprint objects including by means of observing time shift); generate a third adjusted sample media fingerprint by applying the resample ratio to the sample media fingerprint (paragraphs 50, 114-124 disclose multiple examples of adjusting fingerprints to create “adjusted” fingerprints/fingerprint objects including by means of observing resample and speed shift); and compare the first adjusted sample media fingerprint, the second adjusted sample media fingerprint, and the third adjusted sample media fingerprint to the reference media fingerprint (see above-cited paragraphs including at least paragraphs 24, 38, 40, 44, 45, 71, 105, 109, 115-120, 124). 

As per claim 6, Woodhead discloses the non-transitory computer readable storage medium of claim 2, wherein the instructions, when executed, cause the one or more processors to: 
select the resample ratio (see paragraphs 24, 31, 45, 114, 115-123 wherein a client query includes information concerning content, signatures, fingerprints and speed (i.e. resampling) ratios thereof); 
generate a pitch shifted sample media fingerprint by applying the resample ratio to the sample media fingerprint (paragraphs 118, 121-124); and 
generate the adjusted sample media fingerprint by applying the resample ratio to the pitch shifted sample media fingerprint (paragraphs 118, 121-124). 

As per claim 7, Woodhead discloses The non-transitory computer readable storage medium of claim 1, wherein information associated with the reference media fingerprint identifies at least one of a title of a song associated with the reference media fingerprint or an artist of the song associated with the reference media fingerprint (see rejection of claim 1 including at least paragraphs 24, 32, 33). 

As per claims 8, 9, 12-16 and 19-20, they are analogous to claims rejected above and are therefore likewise rejected. See Woodhead, fig. 1 and paragraphs 7-12 for the apparatus and method of claims 8 and 15. 


Allowable Subject Matter
Claims 3, 4, 10, 11, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and, with respect to claims 10-11, in a manner that over comes the 35 USC 101 rejections. Prior art of record does not disclose or suggest the subject matter of claims 3, 4, 10, 11, 17, and 18.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

Abajian
Method for identifying copyright infringement violations by fingerprint detection
US 20030061490 A1; see paragraphs 20-22 with respect to claims 1, 8 and 15.

Dworzak
Method for determining a characteristic data record for a data signal
US 20030125936 A1; see paragraphs 38-41 with respect to claims 1, 8 and 15.

Pereira et al.
TV content segmentation, categorization and identification and time-aligned applications
9510044; see abstract and fig. 2A description with respect to claims 1, 8 and 15.


Digital watermarks adapted to compensate for time scaling, pitch shifting and mixing
10236006; see fig. 3 description with respect to claims 1, 8 and 15.


Coover et al.
METHODS AND APPARATUS TO IDENTIFY MEDIA

WO 2021046392 A1 (PCT/US2020/049463); see international search report with respect to claims 1-20.


Son et al., Illegal Audio Copy Detection using Fundamental Frequency Map. July 2019.

Joren et la., Panako - A Scalable Acoustic Fingerprinting System Handling Time-Scale and Pitch Modification. 2014.

Malekesmaeili et al., A local fingerprinting approach for audio copy detection. 2014.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED H HASAN/Primary Examiner, Art Unit 2154